
	

114 HRES 624 IH: Directing the Committee on the Budget to hold a public hearing on the President’s fiscal year 2017 budget request with the Director of the Office of Management and Budget as a witness.
U.S. House of Representatives
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 624
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2016
			Mr. Van Hollen submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Directing the Committee on the Budget to hold a public hearing on the President’s fiscal year 2017
			 budget request with the Director of the Office of Management and Budget as
			 a witness.
	
	
 Whereas the Committee on the Budget has held a hearing on the President’s budget request every year for 40 years;
 Whereas the Committee on the Budget has postponed the markup of the fiscal year 2017 Republican budget resolution; and
 Whereas the Committee on the Budget has ample time to hold a hearing on the President’s fiscal year 2017 budget request: Now, therefore, be it
	
 That the Committee on the Budget of the House of Representatives shall hold a public hearing on the President’s fiscal year 2017 budget request with the Director of the Office of Management and Budget as a witness.
		
